Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

1.	The amendment filed June 20, 2022, is acknowledged and has been entered.  

Election/Restrictions
2.	In view of the allowability of the elected species, the species requirement has been withdrawn.  
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.


Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Isadora Bielsky on August 12, 2022.

4.	The application has been amended as follows: 
	In the claims:

In claim 1 the phrase, “(vi) a VL CDR3 that has the amino acid sequence of SEQ ID NO: 28, or a sequence substantially homologous thereto having 1, 2, 3 or 4 amino acid substitutions, additions and/or deletions” has been replaced by the phrase “(vi) a VL CDR3 that has the amino acid sequence of SEQ ID NO: 28”.
In claim 8 the phrase, “said antibody is a mouse, human or humanised antibody” has been replaced by the phrase “said antibody is a mouse or humanised antibody”.

In claim 8 the phrase, “(h) said antibody is an antigen binding fragment of an antibody, which is a Fab', Fab, F(ab')2, single domain antibody, TandAbs dimer, Fv, scFv, dsFv, ds-scFv, Fd, linear antibody, minibody, diabody, bispecific antibody fragment, bibody, tribody, sc-diabody, kappa(lamda) body, BiTE, DVD-Ig, SIP, SMIP, DART or a small antibody mimetic comprising one or more CDRs” has been replaced by the phrase “(h) said antibody is an antigen binding fragment of an antibody, which is a Fab', Fab, F(ab')2, TandAbs dimer, Fv, scFv, dsFv, ds-scFv, minibody, diabody, bispecific antibody fragment, bibody, tribody, sc-diabody, BiTE, DVD-Ig or DART”.

Claim 22 has been replaced by the following:
Claim 22 	A composition comprising an antibody of claim 1 or an immunoconjugate comprising an antibody of claim 1, and at least one physiologically acceptable carrier or excipient, wherein said composition is a therapeutic or pharmaceutical composition.


Claims 17-21, 27, 30, 36, 39 and 41-42 have been canceled.

	

Information Disclosure Statement
5. 	The information disclosure statement filed on 8/9/22, has been considered.  

Conclusion
6.	Claims 1-2, 8, 16, 22-23, 29, 32-33 and 35 have been allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule, but can normally be contacted Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
August 12, 2022